Citation Nr: 0817636	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1990 to December 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claim.

The veteran presently seeks to reopen a claim of service 
connection for a psychiatric disorder, last denied by the RO 
in January 2003.  The veteran did not appeal that decision, 
and in order for VA to review the merits of the claim, the 
veteran must submit new and material evidence.  The Board is 
required to address this issue despite the RO's findings.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
As such, the issue has been captioned as set forth above.


FINDINGS OF FACT

1.  The RO most recently finally denied the veteran's claim 
for service connection for a psychiatric disorder in January 
2003; and the veteran did not appeal these decisions.

2.  Evidence submitted since the January 2003 RO rating 
action does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The unappealed January 2003 RO decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.1103 (2007).

2.  Subsequent to the January 2003 RO decision that denied 
entitlement to service connection for a psychiatric disorder, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2005 and November 2006 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The May 2005 letter provided the veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in November 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA and private medical treatment records have been 
obtained.  The veteran's service connection has been 
previously denied on the basis that no competent medical 
evidence had been submitted which linked any such current 
disorder to his active service.  In this circumstance, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran the asserted current disorders that are related 
to his active service.  Given these matters of record, there 
is no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

The veteran asserts that he currently has a psychiatric 
disorder that is manifested as a result of his period of 
active service.  He has indicated that the competent evidence 
currently of record shows that his psychiatric disorder is 
etiologically related to service. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for a psychosis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

However, before proceeding to consideration of this matter on 
the merits, the Board must first determine whether the 
veteran has submitted sufficient new and material with which 
to reopen his previously, finally, denied claim of 
entitlement to service connection for a psychiatric disorder.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in May 2005, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in October 2002, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran had asserted that he 
currently had a psychiatric disorder that was first 
manifested during his period of active service.

At the time of this decision, the medical evidence of record 
included the veteran's service medical records.  An 
enlistment report of medical examination dated in December 
1989 had shown that clinical psychiatric evaluation was 
normal with no specified personality deviation.  The 
accompanying report of medical history, also dated in 
December 1989, shows that the veteran indicated he had never 
had depression, excessive worry, or nervous trouble of any 
sort.

Periodic reports of medical examination dated in March 1990 
and February 1992  had shown that clinical psychiatric 
evaluation was normal with no specified personality 
deviation.  The accompanying reports of medical history, also 
dated in March 1990 and February 1992, show that the veteran 
indicated he had never had depression, excessive worry, or 
nervous trouble of any sort.

A psychiatry consultation sheet dated in August 1994 had 
shown that the veteran reported a two month history of a 
gradual increase of  depression.  He had described that a 
possible pending divorce and working 80 hours per week 
resulted in anxiety and a change in sleep patterns.  The 
diagnosis was depressive episode.

The separation report of medical examination dated in 
November 1995 had shown that clinical psychiatric evaluation 
was normal with no specified personality deviation.  The 
accompanying report of medical history, also dated in 
November 1995, shows that the veteran indicated he had never 
had depression, excessive worry, or nervous trouble of any 
sort.

The medical evidence of record also included private hospital 
treatment records from Memorial of Tampa dated in September 
1999 and November 2000 which showed treatment for depressed 
bipolar affective illness with psychotic features, recurrent 
major depression, and alcohol dependency in remission.  There 
was no indication that any of the current symptoms were 
etiologically related to service.  

Private hospital treatment records from the Citrus Health 
Network dated in May 2001 had shown that the veteran was 
treated for alcohol withdrawal, with abuse and dependence.  
There was no indication that any of the current symptoms were 
etiologically related to service.  

VA hospital and outpatient treatment records dated from 
September 2001 to July 2002 had shown intermittent treatment 
for bipolar disorder, alcohol abuse, and polysubstance abuse.  
There was no indication that any of these symptoms were 
etiologically related to service. 

In its October 2002 decision, the RO determined that in the 
absence of in-service manifestations of a chronic psychiatric 
disorder, and a nexus between the asserted psychiatric 
disorder and service, service connection was not warranted.  
The RO also determined that the veteran's asserted 
psychiatric disorder was not manifested to a compensable 
degree within one year following separation from service, 
thus service connection on a presumptive basis under 
38 C.F.R. § 3.309 (a) was also not available.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated October 17, 2002.  He did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

By rating action dated in December 2002, the RO confirmed and 
continued the prior denial.  Additional evidence had been 
provided which included a letter from A. Giron, M.D., dated 
in October 2002, which had indicated that the veteran was 
totally and permanently disabled as a result of 
schizoaffective disorder.  Additionally, a private medical 
record from D. Barnett, M.D., dated in September 2000 showed 
that the veteran was diagnosed with generalized anxiety 
disorder.  The RO determined that the additional evidence had 
not demonstrated that the veteran had a current psychiatric 
disorder that was first manifested as a result of service or 
within one year following separation.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated December 23, 2002.  He did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

By rating action dated in January 2003, the RO determined 
that the veteran had not submitted sufficient new and 
material with which to reopen his previously denied claim of 
service connection for a psychiatric disorder.  Additional 
evidence had been provided which included VA outpatient 
treatment records dated from April 2001 to October 2002 which 
had shown intermittent treatment for symptoms associated with 
a bipolar disorder and a schizoaffective disorder.  The RO 
determined that the additional evidence had not demonstrated 
that the veteran had a current psychiatric disorder that was 
first manifested as a result of service or within one year 
following separation.  The veteran was notified of this 
decision and of his appellate rights by letter dated January 
6, 2003.  He did not appeal this decision, thus the denial 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2003 RO decision, in May 2005, the 
veteran requested to reopen his claim for service connection 
for a psychiatric disorder, asserting that his condition had 
increased in severity.  In support of his claim, he submitted 
additional VA outpatient treatment records dated from August 
2004 to September 2005 which showed intermittent treatment 
for bipolar disorder, alcohol dependence, rule out substance-
induced mood disorder, and schizoaffective disorder.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  To the extent that 
the veteran is presently reiterating that he has a 
psychiatric disorder that is etiologically related to his 
period of active service, such statements are not new.  

Although the veteran maintains that his psychiatric disorder 
was incurred in or aggravated by service, there is still no 
competent medical evidence of record of inservice aggravation 
of a pre-existing condition or of a nexus between service and 
any current psychiatric disorder.  It is well-established 
that laypersons, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has presumed the veteran's assertions be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  As noted above, there is no evidence that 
the veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Espiritu, supra.

As to the August 2004 to September 2005 VA outpatient 
treatment records showing intermittent treatment for the 
veteran's psychiatric disorder, the additional evidence is 
merely cumulative of previously submitted evidence of post-
service treatment for a psychiatric disorder without 
providing a nexus to service by a competent authority.  As 
such, this evidence submitted since the RO's last denial of 
the claim does not raise a reasonable possibility of 
substantiating the claim.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate his claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between the currently manifested 
psychiatric disorder and service; thus, the evidence 
submitted since the RO's last denial of the claim does not 
raise a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2003 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for residuals of a psychiatric disorder, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


